DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Amendment to application No. 16/891,024 filed on 09/20/2021.
3.	Claims 1, 9 and 16 have been amended.
Claims 1-20 now remain pending.
Claims 1, 9 and 16 are independent claims.
Claim Objections
4.	Prior objection is overcome by amendments.
5.	It is noted that Claims 1, 9 and 16 recites alternative/optional use language:
Claims 1, 9 and 16:  references “and/or…”
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
5.	Prior rejection with respect to Claim 7 is overcome by amendments.
6.	The following is a quotation of 35 U.S.C. 112(b):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
“normalizing module” in claim 9.
“canonicalizing module” in claims 9, 11 and 12.
“fingerprinting module” in claim 9.
“storage module” in claims 9 and 15.
“search module” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
8.	Applicant’s arguments with respect to newly amended independent claims 1, 9 and 16 and claims 2-8, 10-15 and 17-20 on pages 6-12 of the response have been fully considered but they are not persuasive and are moot in view of the new ground(s) of rejection - see Herbert (Art newly made of record) and Panin (Art newly made of record) as applied below, as they further teach such use. Applicant’s arguments with respect to the 35 USC § 101 is persuasive because the combination of normalizing and canonicalizing sequential library programs is significant and meaningful.  

Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

10.	Claims 1, 8, 9, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Horne, US 2009/0313700 in view of Panin et al., US 20070221850 (hereinafter Panin) in view of Herbert US 2021/0326175. 
   In regards to claim 1, Horne teaches:
A method for enabling the searchable storage of sequential application programs, comprising: (p. 4, [0038], see in one embodiment, comparison module 145 compares the normalized file against each of the malware variations stored in the database).
normalizing the sequential application programs (p. 3, [0028-0029], see in one embodiment, normalization module 140 is used to normalize one or more binary files suspected of containing malware… Once a binary file has been received, normalization module 140 may retrieve a normalization process from the data storage and execute the process against the binary file.  In one embodiment, the normalization process may remove or alter segments of the code of the binary file).
canonicalizing the sequential application programs that are canonicalized (p. 1, [0007], see applying a comparison process between the normalized file and each of a plurality of normalized files stored in a database of malware definitions), (p. 6, [0065], see once the custom normalization routine is created, the two memory dump files are re-normalized (step 460). The memory dump files may have additional irrelevant information removed, making the subsequent comparison from step 330 increasingly efficient in matching similarities between the two files) 
determining a unique identifier for each of the sequential application programs that are canonicalized (p. 4, [0036], see each malware algorithm is given a name to identify it).
storing the unique identifier for each of the sequential application programs (p. 4, [0036], see each malware algorithm is given a name to identify it), (p. 4, [0037], see in another embodiment, the database may be local in nature and comprise a portion of the known malware variations), (p. 1, [0007], see each of a plurality of normalized files stored in a database of malware definitions wherein the comparison process produces a comparison value associated with each of the normalized files in the database of malware definitions; and inserting the normalized file into the database of malware definitions, when each of the 
Horne doesn’t explicitly teach:
the sequential application programs include data processing pipelines (DPPs) that consist of sequential applications of processes from mathematical, statistical, and/or signal processing libraries in which processes from the library transform data in a step-wise fashion.
However, Panin teaches such use: (p. 4, [0041], see this pipelined processing typically is done by sequential execution of the programs in the program library 72, although the execution of each program in the sequence could be done) and (p. 5, [0056], see thus, step 104 involves fitting second-order polynomials to data points, for example, by repetitively calling a least-squares curve fitting routine.  Such a routine is typically found in a math library for a compiler of a high-level program language).
Horne and Panin are analogous art because they are from the same field of endeavor, software database.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Horne and Panin before him or her, to modify the system of Horne to include the teachings of Panin, as a system for correction of simultaneous data transmission, and accordingly it would 
Horne and Panin, in particular Horne doesn’t explicitly teach:
each step feeds the output as an input to the next step.
However, Herbert teaches such use: (p. 5, [0033], see a serial processing pipeline is a set of processing elements connected in series. where the output of one element is the input of another. The salient characteristic of serial processing pipelines is that the externally visible effect of processing a data object is that all of the elements of the pipeline processed the element in serial order. Data object or packet processing starts with a dispatcher creating an initial thread to process the first processing layer. Each processing layer thread parses the corresponding headers to identify the next processing layer and then starts a thread to process the next layer).
Horne, Panin and Herbert are analogous art because they are from the same field of endeavor, software database.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Horne, Panin and Herbert before him or her, to modify the system of Horne and Panin, in particular Horne, to include the teachings of Herbert, as a system for serial pipeline processing, and accordingly it would enhance the system of Horne, which is focused on mapping malware code in a database, because that would provide Horne with the ability to feed output as in input to next step as suggested by Herbert (p. 5, [0033], p. 27, [0443]).    
    
claim 8, Horne teaches:
creating a repository of source codes for the sequential application programs (p. 4, [0036], see each malware algorithm is given a name to identify it), (p. 4, [0037], see in another embodiment, the database may be local in nature and comprise a portion of the known malware variations), (p. 1, [0007], see each of a plurality of normalized files stored in a database of malware definitions wherein the comparison process produces a comparison value associated with each of the normalized files in the database of malware definitions; and inserting the normalized file into the database of malware definitions, when each of the comparison values satisfies a predetermined criterion) and (Abstract, see applying a comparison process between the normalized file and each of a plurality of normalized files stored in a database of malware definitions wherein the comparison process produces a comparison value associated with each of the normalized files in the database of malware definitions; and inserting the normalized file into the database of malware definitions).

   In regards to claim 9, Horne teaches:
An apparatus for enabling the searchable storage of sequential application programs, comprising: (p. 4, [0038], see in one embodiment, comparison module 145 compares the normalized file against each of the malware variations stored in the database).
a normalizing module normalizing the sequential application programs (p. 3, [0028-0029], see in one embodiment, normalization module 140 is used to normalize one or more binary files suspected of containing malware… Once a 
a canonicalizing module canonicalizing the sequential application programs that are canonicalized (p. 1, [0007], see applying a comparison process between the normalized file and each of a plurality of normalized files stored in a database of malware definitions) and (p. 6, [0065], see once the custom normalization routine is created, the two memory dump files are re-normalized (step 460). The memory dump files may have additional irrelevant information removed, making the subsequent comparison from step 330 increasingly efficient in matching similarities between the two files).
a fingerprinting module determining a unique identifier for each of the sequential application programs that are canonicalized (p. 4, [0036], see each malware algorithm is given a name to identify it).
a storage module storing the unique identifier for each of the sequential application programs (p. 4, [0036], see each malware algorithm is given a name to identify it), (p. 4, [0037], see in another embodiment, the database may be local in nature and comprise a portion of the known malware variations), (p. 1, [0007], see each of a plurality of normalized files stored in a database of malware definitions wherein the comparison process produces a comparison value associated with each of the normalized files in the database of malware definitions; and inserting the normalized file into the database of malware definitions, when each of the 
Horne doesn’t explicitly teach:
the sequential application programs include data processing pipelines (DPPs) that consist of sequential applications of processes from mathematical, statistical, and/or signal processing libraries in which processes from the library transform data in a step-wise fashion.
However, Panin teaches such use: (p. 4, [0041], see this pipelined processing typically is done by sequential execution of the programs in the program library 72, although the execution of each program in the sequence could be done) and (p. 5, [0056], see thus, step 104 involves fitting second-order polynomials to data points, for example, by repetitively calling a least-squares curve fitting routine.  Such a routine is typically found in a math library for a compiler of a high-level program language).
Horne and Panin are analogous art because they are from the same field of endeavor, software database.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Horne and Panin before him or her, to modify the system of Horne to include the teachings of Panin, as a system for correction of simultaneous data transmission, and accordingly it would 
Horne and Panin, in particular Horne doesn’t explicitly teach:
each step feeds the output as an input to the next step.
However, Herbert teaches such use: (p. 5, [0033], see a serial processing pipeline is a set of processing elements connected in series. where the output of one element is the input of another. The salient characteristic of serial processing pipelines is that the externally visible effect of processing a data object is that all of the elements of the pipeline processed the element in serial order. Data object or packet processing starts with a dispatcher creating an initial thread to process the first processing layer. Each processing layer thread parses the corresponding headers to identify the next processing layer and then starts a thread to process the next layer).
Horne, Panin and Herbert are analogous art because they are from the same field of endeavor, software database.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Horne, Panin and Herbert before him or her, to modify the system of Horne and Panin, in particular Horne, to include the teachings of Herbert, as a system for serial pipeline processing, and accordingly it would enhance the system of Horne, which is focused on mapping malware code in a database, because that would provide Horne with the ability to feed output as in input to next step as suggested by Herbert (p. 5, [0033], p. 27, [0443]).      

claim 13, Horne teaches: 
comprising a local storage (p. 4, [0036], see each malware algorithm is given a name to identify it), (p. 4, [0037], see in another embodiment, the database may be local in nature and comprise a portion of the known malware variations), (p. 1, [0007], see each of a plurality of normalized files stored in a database of malware definitions wherein the comparison process produces a comparison value associated with each of the normalized files in the database of malware definitions; and inserting the normalized file into the database of malware definitions, when each of the comparison values satisfies a predetermined criterion) and (Abstract, see applying a comparison process between the normalized file and each of a plurality of normalized files stored in a database of malware definitions wherein the comparison process produces a comparison value associated with each of the normalized files in the database of malware definitions; and inserting the normalized file into the database of malware definitions).

   In regards to claim 15, Horne teaches: 
 the storage module creates a repository of source codes for the sequential application programs (p. 4, [0036], see each malware algorithm is given a name to identify it), (p. 4, [0037], see in another embodiment, the database may be local in nature and comprise a portion of the known malware variations), (p. 1, [0007], see each of a plurality of normalized files stored in a database of malware definitions wherein the comparison process produces a comparison value associated with each of the normalized files in the database of malware definitions; and inserting the normalized file into the database of malware definitions, when each of the comparison values satisfies a predetermined 

   In regards to claim 16, Horne teaches:
A non-transitory computer-readable medium having stored thereon at least one program, the at least one program including instructions which, when executed by a processor, cause the processor to perform a method for enabling the searchable storage of sequential application programs, comprising: (p. 4, [0038], see in one embodiment, comparison module 145 compares the normalized file against each of the malware variations stored in the database).
normalizing the sequential application programs (p. 3, [0028-0029], see in one embodiment, normalization module 140 is used to normalize one or more binary files suspected of containing malware… Once a binary file has been received, normalization module 140 may retrieve a normalization process from the data storage and execute the process against the binary file.  In one embodiment, the normalization process may remove or alter segments of the code of the binary file). 
canonicalizing the sequential application programs that are canonicalized (p. 1, [0007], see applying a comparison process between the normalized file and each of a plurality of normalized files stored in a database of malware definitions) and 
determining a unique identifier for each of the sequential application programs that are canonicalized (p. 4, [0036], see each malware algorithm is given a name to identify it).
storing the unique identifier for each of the sequential application programs (p. 4, [0036], see each malware algorithm is given a name to identify it), (p. 4, [0037], see in another embodiment, the database may be local in nature and comprise a portion of the known malware variations), (p. 1, [0007], see each of a plurality of 
Horne doesn’t explicitly teach:
the sequential application programs include data processing pipelines (DPPs) that consist of sequential applications of processes from mathematical, statistical, and/or signal processing libraries in which processes from the library transform data in a step-wise fashion.
However, Panin teaches such use: (p. 4, [0041], see this pipelined processing typically is done by sequential execution of the programs in the program library 72, although the execution of each program in the sequence could be done) and (p. 5, [0056], see thus, step 104 involves fitting second-order polynomials to data points, for example, by repetitively calling a least-squares curve fitting routine.  Such a routine is typically found in a math library for a compiler of a high-level program language).
Horne and Panin are analogous art because they are from the same field of endeavor, software database.

Horne and Panin, in particular Horne doesn’t explicitly teach:
each step feeds the output as an input to the next step.
However, Herbert teaches such use: (p. 5, [0033], see a serial processing pipeline is a set of processing elements connected in series. where the output of one element is the input of another. The salient characteristic of serial processing pipelines is that the externally visible effect of processing a data object is that all of the elements of the pipeline processed the element in serial order. Data object or packet processing starts with a dispatcher creating an initial thread to process the first processing layer. Each processing layer thread parses the corresponding headers to identify the next processing layer and then starts a thread to process the next layer).
Horne, Panin and Herbert are analogous art because they are from the same field of endeavor, software database.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Horne, Panin and Herbert before him or her, to modify the system of Horne and Panin, in particular Horne, to include the teachings of Herbert, as a system for serial pipeline processing, and .      

11.	Claims 2, 3, 7, 10, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horne in view of Panin in view of Herbert in view of Milaxxo et al.,  US 2017/0279818 (hereinafter Milaxxo). 
   In regards to claims 1, 9 and 16 the rejections above are incorporated respectively.
   In regards to claim 2, Horne, Panin and Herbert, in particular Horne doesn’t explicitly teach:
searching the stored, unique identifiers.
However, Milaxxo teaches such use: (p. 1, [0005], see accessing the data that identifies the plurality of virus signatures can include accessing the data from an electronic ledger that stores records of virus signatures submitted by a plurality of signature authorities). 
Horne, Panin, Herbert and Milaxxo are analogous art because they are from the same field of endeavor, software database.
Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Horne, Panin, Herbert and Milaxxo before him or her, to modify the system of Horne, Panin, and Herbert, in particular Horne to include the teachings of Milaxxo, as a virus signature distribution, and accordingly it would enhance the system of Horne, which is focused on mapping malware code in a database, because that would provide Horne with the ability to identify a virus as suggested by Milaxxo (p. 8, [0067], p. 11, [0092]).      

   In regards to claim 3, Horne, Panin and Herbert, in particular Horne doesn’t explicitly teach:
the stored unique identifiers are searched to certify at least one of the sequential application programs.
However, Milaxxo teaches such use: (p. 8, [0067], see at stage 404, the signature authority develops a signature for the first virus. The signature can include a series of computer symbols (e.g., numbers, characters, bits, ordered bytes) that are usable by an antivirus engine to identify the first virus on a consumer’s device. The signature is thus usable for detection of viruses on computer devices. A virus signature can generally have the property that it uniquely corresponds to one or more different computer viruses such that the computer viruses can be detected using the signature, which is like a fingerprint for the viruses) and (p. 8, [0068], see at stage 406, the signature authority submits the signature for the first virus to the distributed ledger. By submitting the signature, the signature authority may expressly or impliedly certify to other stakeholders that the submitted signature is believed to be effective at detecting particular code on a computing device). 
Horne, Panin, Herbert and Milaxxo are analogous art because they are from the same field of endeavor, software database.
Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Horne, Panin, Herbert and Milaxxo before him or her, to modify the system of Horne, Panin, and Herbert, in particular Horne to include the teachings of Milaxxo, as a virus signature 

   In regards to claim 7, Horne, Panin and Herbert, in particular Horne doesn’t explicitly teach:
the unique code comprises a hash code.
 However, Milaxxo teaches such use: (p. 8, [0067], see at stage 404, the signature authority develops a signature for the first virus. The signature can include a series of computer symbols (e.g., numbers, characters, bits, ordered bytes) that are usable by an antivirus engine to identify the first virus on a consumer’s device. The signature is thus usable for detection of viruses on computer devices. A virus signature can generally have the property that it uniquely corresponds to one or more different computer viruses such that the computer viruses can be detected using the signature, which is like a fingerprint for the viruses.  For example, a virus signature may include one or more hashes or program code that implements an algorithm for identifying the viruses. In this way, an antivirus engine on a computing device may hash files stored by the device and compare the hash to virus signatures indicated by virus definition files on the device. When a match is determined between a given file on a computing device and data indicated by a virus signature, the file may be flagged as being malware) and (p. 8, [0066], see the virus may be identified in various ways. For example, the signature authority may receive reports from user devices that indicate problems or unusual behavior at the computing devices. The reports may be aggregated and analyzed to isolate particular programs or other code 
Horne, Panin, Herbert and Milaxxo are analogous art because they are from the same field of endeavor, software database.
Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Horne, Panin, Herbert and Milaxxo before him or her, to modify the system of Horne, Panin, and Herbert, in particular Horne to include the teachings of Milaxxo, as a virus signature distribution, and accordingly it would enhance the system of Horne, which is focused on mapping malware code in a database, because that would provide Horne with the ability to identify a virus as suggested by Milaxxo (p. 8, [0067], p. 11, [0092]).      

   In regards to claim 10, Horne, Panin and Herbert, in particular Horne doesn’t explicitly teach:
a search module searching the stored, unique identifiers to determine if a sequential application program is stored.
However, Milaxxo teaches such use: (p. 1, [0005], see accessing the data that identifies the plurality of virus signatures can include accessing the data from an electronic ledger that stores records of virus signatures submitted by a plurality of signature authorities). 
Horne, Panin, Herbert and Milaxxo are analogous art because they are from the same field of endeavor, software database.


   In regards to claim 14, Horne, Panin and Herbert, in particular Horne doesn’t explicitly teach:
the local storage comprises at least one blockchain.
However, Milaxxo teaches such use: (p. 1, [0005], see accessing the data that identifies the plurality of virus signatures can include accessing the data from an electronic ledger that stores records of virus signatures submitted by a plurality of signature authorities) and (p. 1, [0006], see the electronic ledger can be a distributed database having blockchain capabilities).
Horne, Panin, Herbert and Milaxxo are analogous art because they are from the same field of endeavor, software database.
Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Horne, Panin, Herbert and Milaxxo before him or her, to modify the system of Horne, Panin, and Herbert, in particular Horne to include the teachings of Milaxxo, as a virus signature distribution, and accordingly it would enhance the system of Horne, which is focused on 

   In regards to claim 17, Horne, Panin and Herbert, in particular Horne doesn’t explicitly teach:
in response to the instructions, the processor further searches the stored canonicalized sequential application programs.
However, Milaxxo teaches such use: (p. 1, [0005], see accessing the data that identifies the plurality of virus signatures can include accessing the data from an electronic ledger that stores records of virus signatures submitted by a plurality of signature authorities). 
Horne, Panin, Herbert and Milaxxo are analogous art because they are from the same field of endeavor, software database.
Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Horne, Panin, Herbert and Milaxxo before him or her, to modify the system of Horne, Panin, and Herbert, in particular Horne to include the teachings of Milaxxo, as a virus signature distribution, and accordingly it would enhance the system of Horne, which is focused on mapping malware code in a database, because that would provide Horne with the ability to identify a virus as suggested by Milaxxo (p. 8, [0067], p. 11, [0092]).      
, because that would provide Horne with the ability to identify a virus as suggested by Milaxxo (p. 8, [0067], p. 11, [0092]).      

claim 18, Horne, Panin and Herbert, in particular Horne doesn’t explicitly teach:
the stored canonicalized sequential application programs are searched to certify at least one of the stored canonicalized sequential application programs.
However, Milaxxo teaches such use: (p. 8, [0067], see at stage 404, the signature authority develops a signature for the first virus. The signature can include a series of computer symbols (e.g., numbers, characters, bits, ordered bytes) that are usable by an antivirus engine to identify the first virus on a consumer’s device. The signature is thus usable for detection of viruses on computer devices. A virus signature can generally have the property that it uniquely corresponds to one or more different computer viruses such that the computer viruses can be detected using the signature, which is like a fingerprint for the viruses) and (p. 8, [0068], see at stage 406, the signature authority submits the signature for the first virus to the distributed ledger. By submitting the signature, the signature authority may expressly or impliedly certify to other stakeholders that the submitted signature is believed to be effective at detecting particular code on a computing device). 
Horne, Panin, Herbert and Milaxxo are analogous art because they are from the same field of endeavor, software database.
Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Horne, Panin, Herbert and Milaxxo before him or her, to modify the system of Horne, Panin, and Herbert, in particular Horne to include the teachings of Milaxxo, as a virus signature distribution, and accordingly it would enhance the system of Horne, which is focused on 

   In regards to claim 19, Horne teaches:
a repository of source codes for the sequential application programs (p. 4, [0036], see each malware algorithm is given a name to identify it), (p. 4, [0037], see in another embodiment, the database may be local in nature and comprise a portion of the known malware variations), (p. 1, [0007], see each of a plurality of normalized files stored in a database of malware definitions wherein the comparison process produces a comparison value associated with each of the normalized files in the database of malware definitions; and inserting the normalized file into the database of malware definitions, when each of the comparison values satisfies a predetermined criterion) and (Abstract, see applying a comparison process between the normalized file and each of a plurality of normalized files stored in a database of malware definitions wherein the comparison process produces a comparison value associated with each of the normalized files in the database of malware definitions; and inserting the normalized file into the database of malware definitions).

   In regards to claim 20, Horne, Panin and Herbert, in particular Horne doesn’t explicitly teach:
the unique identifiers of each of the sequential application programs are stored in at least one blockchain.

Horne, Panin, Herbert and Milaxxo are analogous art because they are from the same field of endeavor, software database.
Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Horne, Panin, Herbert and Milaxxo before him or her, to modify the system of Horne, Panin, and Herbert, in particular Horne to include the teachings of Milaxxo, as a virus signature distribution, and accordingly it would enhance the system of Horne, which is focused on mapping malware code in a database, because that would provide Horne with the ability to identify a virus as suggested by Milaxxo (p. 8, [0067], p. 11, [0092]).      

12.	Claims 4, 5, 6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Horne in view of Panin in view of Herbert in view of Owen et al., US 2009/0007085 (hereinafter Owen). 
    In regards to claims 1, 9 and 16 the rejections above are incorporated respectively.
   In regards to claim 4, 
transforming the sequential application programs to an abstract deterministic finite state automaton (DFA) and computing a minimum DFA 0(nlog n) to canonicalize the sequential application programs.
However, Owen teaches such use: (Abstract, see an improved architecture for a program code conversion apparatus and method for generating intermediate representations for program code conversion. The program code conversion apparatus determines which types of IR nodes to generate in an intermediate representation (IR) of subject code (10) to be translated. Depending upon the particular subject and target computing environments involved in the conversion, the program code conversion apparatus utilizes either base nodes), (p. 1, [0007], see in one aspect of the present invention there is provided a method of translating subject code of a subject architecture into target code of a target architecture. The method comprises decoding the subject code and generating an intermediate representation; and generating target code from the intermediate representation) and (p. 1, [0011], see Base nodes provide a minimal set of nodes (i.e., abstract expressions) needed to represent the semantics of any subject architecture running the subject code). 
Horne, Panin, Herbert and Owen are analogous art because they are from the same field of endeavor, software database.
Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Horne, Panin, Herbert and Owen before him or her, to modify the system of Horne, Panin, and Herbert, in particular Horne to include the teachings of Owen, as a system for generating code intermediate representation, and accordingly it would enhance the 

   In regards to claim 5, Horne, Panin and Herbert, in particular Horne doesn’t explicitly teach:
defining a minimum number of commonalities between the sequential application programs to canonicalize the sequential application programs.
However, Owen teaches such use: (p. 1, [0011], see base nodes provide a minimal set of nodes (i.e., abstract expressions) needed to represent the semantics of any subject architecture running the subject code) and (p. 1, [0007], see in one aspect of the present invention there is provided a method of translating subject code of a subject architecture into target code of a target architecture. The method comprises decoding the subject code and generating an intermediate representation; and generating target code from the intermediate representation). 
Horne, Panin, Herbert and Owen are analogous art because they are from the same field of endeavor, software database.
Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Horne, Panin, Herbert and Owen before him or her, to modify the system of Horne, Panin, and Herbert, in particular Horne to include the teachings of Owen, as a system for generating code intermediate representation, and accordingly it would enhance the system of Horne, which is focused on mapping malware code in a database, because 

In regards to claim 6, Horne, and Panin, in particular Horne doesn’t explicitly teach:
the sequential application programs comprise sequential data.
However, Herbert teaches such use: (p. 25, see if the transform produces output bytes or sub-blocks of data sequentially, then it is a streaming transform).
Horne, Panin and Herbert are analogous art because they are from the same field of endeavor, software database.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Horne, Panin and Herbert before him or her, to modify the system of Horne and Panin, in particular Horne, to include the teachings of Herbert, as a system for serial pipeline processing, and accordingly it would enhance the system of Horne, which is focused on mapping malware code in a database, because that would provide Horne with the ability to feed output as in input to next step as suggested by Herbert (p. 5, [0033], p. 27, [0443]).    

   In regards to claim 11, Horne, Panin and Herbert, in particular Horne doesn’t explicitly teach:
the canonicalizing module transforms at least one of the sequential application programs to an abstract deterministic finite state automaton (DFA) and computes a minimum DFA 0(nlog n) to canonicalize the at least one of the sequential application programs.
10) to be translated. Depending upon the particular subject and target computing environments involved in the conversion, the program code conversion apparatus utilizes either base nodes), (p. 1, [0007], see in one aspect of the present invention there is provided a method of translating subject code of a subject architecture into target code of a target architecture. The method comprises decoding the subject code and generating an intermediate representation; and generating target code from the intermediate representation) and (p. 1, [0011], see Base nodes provide a minimal set of nodes (i.e., abstract expressions) needed to represent the semantics of any subject architecture running the subject code). 
Horne, Panin, Herbert and Owen are analogous art because they are from the same field of endeavor, software database.
Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Horne, Panin, Herbert and Owen before him or her, to modify the system of Horne, Panin, and Herbert, in particular Horne to include the teachings of Owen, as a system for generating code intermediate representation, and accordingly it would enhance the system of Horne, which is focused on mapping malware code in a database, because that would provide Horne with the ability to represent code using a finite state definition as suggested by Owen (p. 1, [0007], p. 10, [0110]).      

   In regards to claim 12, Horne, Panin and Herbert, in particular Horne doesn’t explicitly teach:
the canonicalizing module defines a minimum number of commonalities between the sequential application programs to canonicalize the sequential application programs.
However, Owen teaches such use: (p. 1, [0011], see base nodes provide a minimal set of nodes (i.e., abstract expressions) needed to represent the semantics of any subject architecture running the subject code) and (p. 1, [0007], see in one aspect of the present invention there is provided a method of translating subject code of a subject architecture into target code of a target architecture. The method comprises decoding the subject code and generating an intermediate representation; and generating target code from the intermediate representation). 
Horne, Panin, Herbert and Owen are analogous art because they are from the same field of endeavor, software database.
Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Horne, Panin, Herbert and Owen before him or her, to modify the system of Horne, Panin, and Herbert, in particular Horne to include the teachings of Owen, as a system for generating code intermediate representation, and accordingly it would enhance the system of Horne, which is focused on mapping malware code in a database, because that would provide Horne with the ability to represent code using a finite state definition as suggested by Owen (p. 1, [0007], p. 10, [0110]).      

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Naoi, 			US 7171535,   Serial Operation Pipeline

Rajagopalan et al.,	 US 8,954,986,  Data-parallel processing

14.	Examiner, in light of the above submission maintains the previous rejections, and any new ground(s) of rejection is necessitated by Applicant’s amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
15.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Correspondence Information
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVRAL E BODDEN/Primary Examiner, Art Unit 2193